Exhibit 10.6

[            ] Units of Limited Liability Company Interests

($1 per Unit)

REDWOOD MORTGAGE INVESTORS IX, LLC

ADVISORY AGREEMENT

 

 

     

 

     

 

     

 

     

Redwood Mortgage Corp., a California corporation, is the Manager of Redwood
Mortgage Investor IX, LLC, a Delaware limited liability company (the “Company”)
engaged in business as a mortgage lender. The Manager, on behalf of the Company,
proposes to offer and sell to qualified investors, upon the terms and subject to
the conditions set forth in the Prospectus dated              (the
“Prospectus”), units of limited liability company interests (“Units”) of the
Company at an offering price of $1 per Unit, with a minimum investment of
[            ] ([            ]) Units per purchaser for initial investments and
[            ] ([            ]) Units for additional investments by existing
members. The offering is for a maximum of [            ] Units
($[            ]), including [            ] Units ($[            ]) issuable
pursuant to the Company’s Distribution Reinvestment Plan.

1. Advisory Relationship. You are in the business of advising clients with
respect to certain investments including investments in the Company (the
“Advisor”). As an Advisor you do not receive any sales commissions or other
compensation from the Company, but instead receive your fees directly from your
client. You do not act as a broker dealer and investments in the Company are
made directly by your client.

2. Eligible Purchasers of Units. You agree not to advise any client to invest in
Units who does not meet the suitability standards set forth in the
Prospectus. You agree that you will deliver and cause each prospective purchaser
to complete and execute a Subscription Agreement, and return it to the
undersigned together with such other documents, instruments or information as
the Manager may request together with a check in the full amount of the purchase
price for the number of Units subscribed for.

You agree to inform purchasers that their check shall be made payable to
“Redwood Mortgage Investors IX, LLC” and remitted directly to Redwood Mortgage
Investors IX, LLC, 1825 S. Grant Street, Suite 250, San Mateo, CA 94402,
Attention: Manager, together with the Subscription Agreement and other above
referenced documents. You shall ascertain that each Subscription Agreement
submitted by a prospective purchaser of Units has been fully completed and
properly executed by such prospective purchaser.

3. No Compensation. As an Advisor to the investor you will receive no
compensation from the Company in connection with any Units purchased by a client
who you have advised to invest in the Company.

4. Further Agreements of Advisor.

(a) In connection with your advisory activity, you covenant and agree to comply
with all applicable requirements under the Securities Act of 1933, as amended
(the “Securities Act”), the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the applicable rules and regulations of the Securities and
Exchange Commission (the “Regulations”), the laws of the state in which you are
advising clients, and any other applicable agency. Furthermore, you specifically
covenant and agree not to deliver the Company’s sales literature, if any, to any
person unless such sales literature is accompanied or preceded by a copy of the
Prospectus.

(b) You will not give any information or make any representations or warranties
in connection with the offering of Units other than, or inconsistent with, those
contained in the Prospectus and any sales material approved in writing by the
Manager of the Company. You will deliver a copy of the Prospectus and all
supplements thereto and any amended Prospectus to each client whom you are
advising regarding an investment in the Company. You will not deliver the
approved sales material to any person unless such sales material is accompanied

 

1



--------------------------------------------------------------------------------

or preceded by a copy of the Prospectus. You expressly agree not to prepare or
use any sales literature, advertisements or other materials in connection with
your advisory services. You agree that to the extent information is provided to
you marked “For Broker-Dealer and/or Advisor Use Only”, you will not provide
such information to your clients.

(c) You will only advise eligible purchasers of Units to invest in the Company
as described in the Prospectus under “INVESTOR SUITABILITY STANDARDS” and will
advise clients only in the jurisdictions in which you are legally qualified to
so act.

(d) You agree to make diligent inquiries and maintain a record thereof for a
period of at least six years of all clients who you advise to purchase Units, in
order to ascertain whether the purchase of Units represents a suitable
investment for such client, and whether the client is otherwise eligible to
purchase Units in accordance with the terms of the offering. Accordingly, you
shall satisfy the following requirements:

(i) In recommending to a client an investment in the Units, you shall have
reasonable grounds to believe, on the basis of information obtained from the
client concerning his investment objectives, other investments, financial
situation and needs, and any other information known by you or your
representatives, that the client (or, if the client is acting as trustee or
custodian of a trust or other entity, that such other trust or entity) is or
will be in a financial position to realize to a significant extent the benefits
described in the Prospectus, that such client has a fair market net worth
sufficient to sustain the risks inherent in the purchase of Units, including
loss of investment and lack of liquidity, and that Units are otherwise suitable
as an investment.

(ii) You shall also maintain in your files documents disclosing the basis upon
which your determination of suitability was reached as to each client.

(e) We have no due diligence obligation to you.

(f) You agree to diligently make inquiries as required by law of all clients who
you recommend to purchase Units in order to ascertain whether an investment in
Units is suitable for each such client, and not rely solely on information
supplied by each client. You shall retain all records relating to investor
suitability as to each client for a period of six years. Upon reasonable notice
to you, the Manager, or its designated agents, shall have the right to inspect
such records.

(g) By executing this Agreement, you represent and warrant that you have
reasonable grounds to believe (based on information made available to you by the
Manager of the Company through the Prospectus and other materials, or otherwise
obtained as a result of inquiries conducted by you) that all material facts
concerning the Company are adequately and accurately disclosed and provide a
basis for evaluating the Company, including facts relating to items of
compensation, physical properties, tax aspects, financial stability and
experience of the sponsor, conflicts of interest and risk factors, and
appraisals or other reports.

5. Termination. Either party may terminate this Agreement at any time, effective
immediately, by giving written notice to other party.

6. Expenses. You shall bear all your own expenses incurred in connection with
your advisory activities and shall not be entitled to any reimbursement.

7. Indemnification.

(a) The Company and the Manager agree to indemnify against losses, claims,
damages or liabilities (including reasonable attorneys’ fees) to which you or
such other persons may become subject, under federal or state securities laws or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement of a
material fact contained in the Prospectus or the omission to state therein,
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances under which they were made not
misleading. The foregoing indemnity shall include reimbursement of any legal or
other expenses reasonably incurred in connection with investigation or defending
any such loss, claim, damage, liability or action, and shall be paid by you as
such expenses are incurred.

 

2



--------------------------------------------------------------------------------

(b) You agree to indemnify and hold harmless the Company, and its Manager (and
any additional Manager as may be added pursuant to the limited liability company
agreement of the Company), against any losses, claims, damages or liabilities
(including reasonable attorneys’ fees) to which any of such persons may become
subject, under federal or state securities laws or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any statements, actions or omissions by you or any person
controlled by you or acting on your behalf, which statement, action or omission
is untrue or is inconsistent with or in violation of any provision of federal or
state securities laws, the rules and regulations of the Securities and Exchange
Commission, or other applicable agency. The foregoing indemnity shall include
reimbursement of any legal or other expenses reasonably incurred in connection
with investigation or defending any such loss, claim, damage, liability or
action, and shall be paid by you as such expenses are incurred.

8. Arbitration.

(a) As between the parties hereto, all questions as to rights and obligations
arising under the terms of this Agreement are subject to arbitration, including
any question concerning any right or duty under the Securities Act, the Exchange
Act, and the securities laws of any state in which Units are offered, and such
arbitration shall be governed by the rules of the American Arbitration
Association.

(b) If a dispute should arise under this Agreement, any party may within 60 days
make a demand for arbitration by filing a demand in writing for the other.

(c) The parties may agree upon one arbitrator, but in the event that they cannot
agree, there shall be three, one named in writing by each of the parties within
five (5) days after demand for arbitration is given and a third chosen by the
two appointed. Should either party refuse or neglect to join in the appointment
of the arbitrator(s) or to furnish the arbitrator(s) with any papers or
information demanded, the arbitrator(s) are empowered by both parties to proceed
ex parte.

(d) Arbitration shall take place in the County of San Mateo, California, and the
hearing before the arbitrator(s) of the matter to be arbitrated shall be at the
time and place within said city as is selected by the arbitrator(s). The
arbitrator(s) shall select such time and place promptly after his (or their)
appointment and shall give written notice thereof to each party at least sixty
(60) days prior to the date so fixed. At the hearing any relevant evidence may
be presented by either party, and the formal rules of evidence applicable to
judicial proceedings shall not govern. Evidence may be admitted or excluded in
the sole discretion of the arbitrator(s). Said arbitrator(s) shall hear and
determine the matter and shall execute and acknowledge their award in writing
and cause a copy thereof to be delivered to each of the parties.

(e) If there is only one arbitrator, his decision shall be binding and
conclusive on the parties, and if there are three arbitrators the decision of
any two shall be binding and conclusive. The submission of a dispute to the
arbitrator(s) and the rendering of his (or their) decision shall be a condition
precedent to any right of legal action on the dispute. A judgment confirming the
award of the arbitrator(s) may be rendered by any Court having jurisdiction; or
such Court may vacate, modify, or correct the award in accordance with the
prevailing sections of California state law.

(f) If three arbitrators are selected under the foregoing procedure but two of
the three fail to reach an agreement in the determination of the matter in
question, the matter shall be decided by three new arbitrators who shall be
appointed and shall proceed in the same manner, and the process shall be
repeated until a decision is finally reached by two of the three arbitrators
selected.

(g) The costs of such arbitration shall be borne by the losing party or in such
proportions as the arbitrator(s) shall determine.

9. Authority. It is understood that your relationship with the Company is as an
independent contractor and that nothing herein shall be construed and creating a
relationship of partnership, joint ventures, employer and employee or any other
agency relationship between you and the Company.

 

3



--------------------------------------------------------------------------------

10. Survival of Indemnities, Warranties and Representations. The indemnity
agreements and the representations and warranties of the parties as set forth
herein shall remain operative and in full force and effect, regardless of any
termination or cancellation of this Agreement, and shall survive the delivery of
any payment for Units.

11. Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered or telegraphed, all charges prepaid, to the respective
parties at the addresses set forth herein. The address of the Company and its
Manager is 1825 S. Grant Street, Suite 250, San Mateo, CA 94402 (telephone:
(650) 365-5341), until changed by written notice.

12. Successors and Assigns. This Agreement and the terms and provisions hereof
shall inure to the benefit of and shall be binding upon the successors and
assigns of the parties hereto; provided, however, that in no in event shall the
term “successors and assigns” as used herein include any purchaser, as such, of
any Units. In addition, and without limiting the generality of the foregoing,
the indemnity agreements contained herein shall inure to the benefit of the
successors and assigns of the parties hereto, and shall be valid irrespective of
any investigation made or not made by or on behalf of any party hereto.

13. Applicable Law. This Agreement shall be governed and construed in accordance
with the laws of the State of [Delaware] and the appropriate courts in the
County of San Mateo, California shall be the forum for any litigation arising
hereunder.

Please confirm your Agreement with the Manager to the terms contained herein and
return a fully executed copy of this Advisory Agreement to us.

 

REDWOOD MORTGAGE CORP. By:  

 

Michael R. Burwell, President ADVISOR ACCEPTANCE ACCEPTED this      day of
            , 20     By:  

 

(Print Name)

 

(Signature)

 

Title

 

Taxpayer I.D. No.

 

(Telephone Number)

 

Type of Entity: (corporation, partnership or proprietorship)

 

4